FILED
                             NOT FOR PUBLICATION                             JUN 27 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MONAR SABA, a.k.a. Moner Saba,                   No. 08-72437

               Petitioner,                       Agency No. A095-629-959

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Monar Saba, a native and citizen of Egypt, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings

and review de novo legal determinations. Santos-Lemus v. Mukasey, 542 F.3d 738,

742 (9th Cir. 2008). We deny the petition for review.

      The record does not compel the conclusion that Saba established changed or

extraordinary circumstances excusing the untimely filing of his asylum application.

See 8 C.F.R. § 1208.4(a)(4), (5); Dhital v. Mukasey, 532 F.3d 1044, 1050 (9th Cir.

2008) (application filed 22 months after expiration of lawful nonimmigrant status

expired was not reasonable). Accordingly, his asylum claim fails.

      Additionally, substantial evidence supports the BIA’s denial of Saba’s

withholding of removal claim because he failed to establish he was or would be

persecuted on account of any protected ground. See INS v. Elias-Zacarias, 502

U.S. 478, 482-84 (1992) (although direct proof of a persecutor’s motives is not

necessary, an applicant must provide some evidence he was persecuted because of

a protected ground). Accordingly, his withholding of removal claim fails.

      Finally, Saba has not made any argument in his opening brief with respect to

the agency’s denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not supported by argument are deemed

abandoned).

      PETITION FOR REVIEW DENIED.


                                                                               08-72437